DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, drawn to a fusion protein, claimed in claims 26-29 and 31 was previously acknowledged. Election was made without traverse of Hph-1.
Claims 32-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
In the reply filed 10/18/21, Applicants amended claims 26, 28-29 and added NEW claims 37.
Claims 26-29, 31 and 37 read on the elected Group I and species and are under consideration. 

Claim Rejections - Withdrawn

The rejection of claims 26-28 and 31 under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US2013/0267456A1, cited on IDS) is withdrawn due to amendment of claim 26 to delete “Smad7”. 

The rejection of claims 26-29 and 31 under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Lee et al. (US 2010/0173840) is withdrawn due to amendment of claim 26 to delete “Smad7”.

Response to Arguments
Applicant’s arguments with respect to the rejections above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112-NEW
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 37 is indefinite because it depends from a cancelled claim (cancelled claim 1). This is a NEW rejection necessitated by addition of NEW claim 37.
	


	Claim Rejections - 35 USC § 103-NEW
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26-27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazono et al. (US20020106732) in view of Sawant et al. (“Therapeutic delivery using cell-penetrating peptides” Eur. J. Nanomed. 2013;5(3): 141-158). This is a NEW rejection necessitated by amendment of claim 26. 
Miyazono et al. teach and claim a method of treating a condition characterized by abnormal BMP activity or abnormal TGF-β by administration of SMAD6  ([0023,0024,0101, 0102], claims 41 and 43). Miyazono et al. also teach fusion proteins of SMAD6 with another protein [0077, 0110]. 
Miyazono et al. does not teach a fusion protein of SMAD6 and a PTD, however the teachings of Sawant et al. cure this deficiency. 
Sawant et al. teach intracellular delivery of therapeutic agents presents a unique challenge (Abstract). Sawant et al. teach that most therapeutic molecules, whether small or large, more often have their molecular target located intracellularly (p. 141, 1st col.). Sawant et al. teach the discovery of cell penetrating peptide (CPPs) as an important step in the development of novel strategies to increase the intracellular availability of molecules of high therapeutic interest but low membrane permeability, including peptide, proteins and nucleic acids (p. 141, top of 2nd col.). Table 1 of Sawant et al. teach examples of CPPs including TAT and polyarginines (p. 142). Sawant et al. teach the use of CPPs greatly facilitates the intracellular delivery of a wide range of proteins (p. 145, top of 2nd col.). Sawant et al. discusses examples of CPP fusion proteins, including Bcl-xL-TAT and PTD-HA-Bcl-xL. 
It would have been obvious to a person of ordinary skill in the art to create a fusion of SMAD6 with a CPP, such as TAT (non-elected species) to improve the intracellular delivery of the protein. A person of ordinary skill in the art would look to the teachings of Miyazono et al. which includes treating a condition characterized by abnormal BMP activity or abnormal TGF-β by administration of SMAD6 and be motivated to conjugate a CPP to the SMAD6 in order to improve the intracellular delivery of the protein. There is a reasonable expectation of success given that fusion proteins comprising a CPP are well known in the art and the method of fusion protein production is routine. 
With respect to claim 27, Table 1 of Sawant et al. teach examples of CPPs including TAT and polyarginines (p. 142).
	With respect to claim 31, and the limitation “for prevention or treatment of an autoimmune disease", please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation. In the instant case, Miyazono et al. and Sawant et al. make obvious the composition of claim 26, therefore the same composition would be capable of the same intended use. 


Claims 26-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazono et al. (US20020106732) and Sawant et al. (“Therapeutic delivery using cell-penetrating peptides” Eur. J. Nanomed. 2013;5(3): 141-158) in view of Lee et al. (US 2010/0173840, previously cited). This is a NEW rejection necessitated by amendment of claim 26. 
The teachings of Miyazono et al. and Sawant et al. are presented above in detail. The references do not teach the PTD is Hph-1 (SEQ ID NO: 5), however the teachings of Lee et al. cure this deficiency.
Lee et al. teach the inventors constructed a novel protein drug comprising the PTD, Hph-1 fused with the cytoplasmic domain of membrane protein CTLA-4 [0013]. Lee et al. teach that methods for delivering macromolecules into cells in vitro include electroporation, membrane fusion liposomes…. and direct microinjection into single cells. However, such methods only delivery the molecule into only a fraction of the target cells, and the time and efficiency for delivering the macromolecules into cells have not yet reached clinically applicable levels. Lee et al. also teach that the above methods can damage a large number of cells [0005]. Lee et al. further state a need for a method of delivering biologically active macromolecules without damaging cells [0006]. Lee et al. teach that several PTDs have been suggested, among them, a Tat protein [0010] and Hph-1 [0013]. Lee et al. provide Examples of fusion proteins comprising the PTD, Hph-1 (Examples 1-8). Lee et al. teach the sequence of Hph-1 (SEQ ID NO: 1) that is identical to instantly claimed SEQ ID NO: 5.  
	It would have been obvious to a person of ordinary skill in the art to try the protein transduction domain of Hph-1 (identical sequence to SEQ ID NO: 5)(elected species) in the fusion protein comprising Smad6. A person of ordinary skill in the art would be motivated to try the PTD of Hph-1 in order to improve in the intracellular delivery of Smad6. Moreover, a person of ordinary skill in the art would be motivated to use Hph-1 as a PTD because Lee et al. teach successful fusion and application of Hph-1 fusion proteins. There is a reasonable expectation of success given that Smad6 and Hph-1 fusion proteins are known in the art. Importantly, fusion of proteins with PTD’s are routine in the art. 
	With respect to claim 29, Lee et al. teach the nucleic acid sequence of Hph-1 is SEQ ID NO: 10 [0038]. SEQ ID NO: 10 of Lee et al. is identical to instantly claimed SEQ ID NO: 6. 

Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.L.M/Examiner, Art Unit 1654                                                                                                                                                                                                        
/JULIE HA/Primary Examiner, Art Unit 1654